DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022, has been entered.
Election/Restrictions
Applicants amended base claim 1 so that ring C of Formula I-B now requires a bonded oxo, thereby rendering moot the prior art rejection on record.
The Examiner responds by extending the Markush search to a species of genus Formula I-A, wherein Rb and Rc are each H; n is 0; ring B is a phenyl; ring A is a phenyl substituted with X (X is -OH and ortho- to the amide bond) and Ra (Ra is H).  This retrieved prior art.  See “SEARCH 9” (conducted in Registry, HCaplus, and Casreact databases of STN) search summary in enclosed search notes.
Therefore, the Markush search will not be extended unnecessarily to additional species of genus Formula I-A or I-B during this Office Action in accordance with Markush search practice.
Note that the full scope of base claim 1 has not yet been searched in accordance with Markush search practice.  Double patent and prior art has only been searched for Applicants’ elected species and the extended Markush searches (described in this and previous Office Actions) conducted to date. 
Moreover, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 9” STN search notes did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Claims 4-7 and 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2019.
The next Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection in this Non-Final; and/or 
(2)	Applicants amend the claims requiring an extended Markush search which secures new prior art; and/or 
(3)	Applicants’ claim amendments necessitate new ground(s) of rejection(s).  See MPEP 803.02(III)(D).
Current Status of 16/290,136
This Office Action is responsive to the amended claims of June 1, 2022.
Claims 1-3 and 18-24 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 and 18-20 are original.  Claims 21-24 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/290,136, filed 03/01/2019, and having 2 RCE-type filings therein, which claims Priority from U.S. Provisional Application 62/636,957, filed 03/01/2018.
The effective filing date is March 1, 2018, as the provisional ‘957 supports the instant claims as filed.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 1, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/01/2022.
Applicants amended base claim 1 by requiring an oxo on ring C of Formula I-B, thereby rendering moot the anticipatory prior art reference MORADEL (paragraphs 19-20 of previous Office Action).  Furthermore, MORADEL cannot be refashioned into an obviousness rejection since it does not teach or suggest a ring C with an oxo for instant genus Formula I-B.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMAR (Kumar, C. Kishor, et al.  “3-Oxoisoindoline-5-carboxamides:  Synthesis and their Antioxidant Activity Studies.”  Journal of Pharmaceutical Science and Technology.  (2010), Vol. 2(12), pp. 380-390, referenced in IDS of 08/30/2019).
The reference KUMAR teaches the compound:  
    PNG
    media_image1.png
    149
    277
    media_image1.png
    Greyscale
 (page 384), which is a species of genus Formula I-A, wherein Rb and Rc are each H; n is 0; ring B is a phenyl; ring A is a phenyl substituted with X (X is -OH and ortho- to the amide bond) and Ra (Ra is H).  This anticipates claims 1 and 23-24.
Conclusion
Claims 2-3 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 23-24 are not presently allowable as written.
The disposition of these claims will likely change in future Office Actions as the Markush search is extended and new prior art is found from the extended Markush search.  For example, a future Markush search extension could find prior art rejecting any of claims 2-3 and 18-22.  If that happens in the next Action, that Action could still properly be made FINAL due to Markush search extension practice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625